     Case 3:18-cv-00161-N Document 124 Filed 07/01/20                  Page 1 of 3 PageID 6827



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

ESCORT INC.,

         Plaintiff,
                                                                       CASE NO 3:18-cv-161-N
v.
                                                                          PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                                   JURY TRIAL DEMANDED
         Defendant.



     UNIDEN AMERICA CORPORATION’S UNOPPOSED MOTION TO WITHDRAW
            ATTORNEY AND TO TERMINATE ELECTRONIC NOTICES

         On behalf of Defendant Uniden America Corporation (“Uniden”), the undersigned files

this Unopposed Motion to Withdraw Attorney and respectfully requests that Theresa M. Dawson

be permitted to withdraw herein as attorney of record for Uniden in the above-captioned matter.

As of June 22, 2020, Ms. Dawson is no longer with the firm Fish & Richardson P.C. and no longer

represents Uniden in this matter. The law firm of Fish & Richardson P.C. will continue to represent

Uniden.

         Plaintiff does not oppose the relief sought in this motion.

         WHEREFORE, Uniden respectfully requests that the Court withdraw Theresa M. Dawson

as attorney of record from the docket in this case and terminate all electronic notifications to her.




                                                  -1-
  Case 3:18-cv-00161-N Document 124 Filed 07/01/20                  Page 2 of 3 PageID 6828



Dated: July 1, 2020                               Respectfully submitted,


                                                  By: /s/ David B. Conrad
                                                      Neil J. McNabnay
                                                      njm@fr.com
                                                      Texas Bar No. 24002583
                                                      David B. Conrad
                                                      conrad@fr.com
                                                      Texas Bar No. 24049042
                                                      Michael Ellis
                                                      ellis@fr.com
                                                      Texas Bar No. 24102726
                                                      Noel F. Chakkalakal
                                                       Texas Bar No. 24053676
                                                      chakkalakal@fr.com

                                                        FISH & RICHARDSON P.C.
                                                        1717 Main Street, Suite 5000
                                                        Dallas, TX 75201
                                                        (214) 747-5070 (Telephone)
                                                        (214) 747-2091 (Facsimile)


                                                  ATTORNEYS FOR DEFENDANT
                                                  UNIDEN AMERICA CORPORATION




                              CERTIFICATE OF CONFERENCE

        I certify that on the 1st day of July, 2020, I conferred with Plaintiff’s counsel concerning
the relief sought in this motion. Plaintiff does not oppose.

                                                       /s/ David B. Conrad
                                                       David B. Conrad




                                                 -2-
 Case 3:18-cv-00161-N Document 124 Filed 07/01/20                Page 3 of 3 PageID 6829



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on July 1, 2020, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.

                                                   /s/ David B. Conrad
                                                   David B. Conrad




                                             -3-
